            Case 1:20-cv-00057-DCN Document 8 Filed 04/21/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 DANIEL PAUL STODDARD,
                                              Case No. 1:20-cv-00057-CWD
                      Petitioner,
                                              INITIAL REVIEW ORDER and
            v.                                ORDER OF REASSIGNMENT

 UNITED STATES; PEOPLE OF
 IDAHO; and JOHN STEVEN LANG,

                     Respondent.


       Petitioner Daniel Paul Stoddard has filed a Petition for Writ of Habeas Corpus

under 28 U.S.C. § 2254. See Dkt. 3. The Court now reviews the Petition to determine

whether it is subject to summary dismissal pursuant to 28 U.S.C. § 2243 and Rule 4 of

the Rules Governing Section 2254 Cases (“Habeas Rules”). The Court concludes that the

Petition appears subject to dismissal and will grant Petitioner 28 days to file an amended

petition.

                                REVIEW OF PETITION

1.     Standard of Law for Review of Petition

       Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody


INITIAL REVIEW ORDER and ORDER OF REASSIGNMENT - 1
            Case 1:20-cv-00057-DCN Document 8 Filed 04/21/20 Page 2 of 6




violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

The Court is required to review a habeas corpus petition upon receipt to determine

whether it is subject to summary dismissal. Habeas Rule 4. Summary dismissal is

appropriate where “it plainly appears from the face of the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court.” Id.

2.     Discussion

       It is unclear whether the Petition actually challenges a criminal conviction or

sentence.

       Petitioner is in custody pursuant to a Kootenai County conviction of second-

degree murder. See Stoddard v. IMSI Warden, 1:05-cv-00489-MHW, Dkt. 18 (D. Idaho

Feb. 26, 2007); State v. Stoddard, Kootenai County Case No. CR-2001-6349 (judgment

entered Aug. 30, 2002), available at https://icourt.idaho.gov/ (Idaho iCourt Database).

However, Petitioner does not allege that he is challenging that conviction. Instead, in the

section of the Petition asking him to identify all crimes of which he was convicted in the

criminal case he is challenging, Petitioner states, “None.” Dkt. 3 at 2.

       Further, although Petitioner states that he is challenging a judgment “in Ada

County for Religion of Islam in 9th Circuit territory of the US of A,” it does not appear

he is in custody pursuant to a judgment of that court. Nor does it appear Petitioner is

challenging ongoing criminal charges for purposes of a habeas petition under 28 U.S.C.

§ 2241.




INITIAL REVIEW ORDER and ORDER OF REASSIGNMENT - 2
            Case 1:20-cv-00057-DCN Document 8 Filed 04/21/20 Page 3 of 6




       Regardless of whether Petitioner is attempting to challenge his criminal

conviction, the Petition appears subject to dismissal for one of the following alternative

reasons.

       A.      If Petitioner Is Not Challenging His Criminal Conviction, His Claims
               Appear to be Noncognizable

       “[T]he essence of habeas corpus is an attack by a person in custody upon the

legality of that custody,” and “the traditional function of the writ is to secure release from

illegal custody.” Preiser v. Rodriguez, 411 U.S. 475, 484 (1973); Badea v. Cox, 931 F.2d

573, 574 (9th Cir. 1991) (“Habeas corpus proceedings are the proper mechanism for a

prisoner to challenge the ‘legality or duration’ of confinement.”) (quoting Preiser, 411

U.S. at 498-99). Conversely, a civil rights action under 42 U.S.C. § 1983 is the proper

method of challenging, on constitutional grounds, a prisoner’s conditions of confinement.

Badea, 931 F.2d at 574. Therefore, “if a state prisoner’s claim does not lie at the core of

habeas corpus, it may not be brought in habeas corpus but must be brought, if at all,”

pursuant to 42 U.S.C. § 1983. Nettles v. Grounds, 830 F.3d 922, 931 (9th Cir. 2016) (en

banc) (internal quotation marks and citations omitted).

       Though it is not entirely clear, the Petition appears to assert claims challenging the

conditions of Petitioner’s confinement, rather than the fact or duration of that

confinement. Specifically, Petitioner seems to raise religious exercise claims with respect

to non-defendant Corporal Keefe’s unknown action on October 27, 2019. See Dkt. 3 at




INITIAL REVIEW ORDER and ORDER OF REASSIGNMENT - 3
             Case 1:20-cv-00057-DCN Document 8 Filed 04/21/20 Page 4 of 6




2.1 The remedy for the violations asserted in such claims would not be an immediate or

speedier release from confinement, see Preiser, 411 U.S. at 500, but instead an award of

monetary damages or an order requiring the cessation of unconstitutional activities.

Therefore, Petitioner’s claims do not lie at the core of habeas corpus and, in turn, are not

cognizable—meaning they cannot be brought in this federal habeas corpus proceeding.2

See Nettles, 830 F.3d at 931.

        B.      If Petitioner Is Challenging His Criminal Conviction, the Court Lacks
                Jurisdiction

        Before an Idaho state prisoner can file a second or successive federal habeas

corpus petition challenging the same conviction or sentence as in his first habeas corpus

petition, he must first obtain authorization from the United States Court of Appeals for

the Ninth Circuit. 28 U.S.C. § 2244(b)(3)(A). In the absence of such authorization, a

district court may not consider a second or successive habeas petition. Cooper v.

Calderon, 274 F.3d 1270, 1274 (9th Cir. 2001).

        This Court previously adjudicated a petition for writ of habeas corpus challenging

Petitioner’s second-degree murder conviction. See Stoddard v. IMSI Warden, 1:05-cv-

00489-MHW (D. Idaho). Therefore, absent authorization from the Ninth Circuit, this

Court lacks jurisdiction over the current Petition if that Petition challenges the same

conviction. Although Petitioner has attached to the Petition a request for authorization to


1
 Because some of Petitioner’s handwriting is difficult to decipher, the Court is not certain of Corporal
Keefe’s alleged action.
2
 If Petitioner intends to pursue civil rights claims, he may file a separate § 1983 complaint. Form
complaints are available in the prison resource center.



INITIAL REVIEW ORDER and ORDER OF REASSIGNMENT - 4
             Case 1:20-cv-00057-DCN Document 8 Filed 04/21/20 Page 5 of 6




file a second or successive petition, see Dkt. 3-1, Petitioner must file any such request in

the Ninth Circuit Court of Appeals, not in this Court.3

                 APPLICATION TO PROCEED IN FORMA PAUPERIS

        Petitioner has requested in forma pauperis status. Good cause appearing,

Petitioner’s Application will be granted, which allows Petitioner to pay the filing fee

when and as he can afford to do so, rather than at the time of filing.

                                               ORDER

        IT IS ORDERED:

        1.      Petitioner’s Application to Proceed in Forma Pauperis (Dkt. 1) is

                GRANTED. Petitioner must pay the $5.00 filing fee when he next receives

                funds in his prison trust account.

        2.      Petitioner’s request for appointment of counsel (contained in the Petition) is

                DENIED without prejudice. Petitioner may renew the request in an

                amended petition.

        3.      Within 28 days after entry of this Order, Petitioner may file an amended

                petition as described above. Petitioner should clarify whether he is

                challenging a criminal conviction or ongoing charges, or whether he is

                challenging the conditions of his confinement. Any amended petition must

                also address the above analysis and explain any reason why Petitioner




3
  Moreover, if Petitioner is challenging a criminal conviction or sentence, he has not named a proper
respondent. The appropriate respondent in a § 2254 habeas action is the warden of the facility in which
the petitioner is confined. See Habeas Rule 2(a); Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004).


INITIAL REVIEW ORDER and ORDER OF REASSIGNMENT - 5
          Case 1:20-cv-00057-DCN Document 8 Filed 04/21/20 Page 6 of 6




             believes his habeas petition is not subject to summary dismissal.

     4.      Because not all parties have consented to the jurisdiction of a United States

             Magistrate Judge to conduct all proceedings, see 28 U.S.C. § 636(c); Fed.

             R. Civ. P. 73, this case is REASSIGNED to a United States District Judge.



                                                DATED: April 21, 2020


                                                _________________________
                                                Honorable Candy W. Dale
                                                United States Magistrate Judge




INITIAL REVIEW ORDER and ORDER OF REASSIGNMENT - 6
